Citation Nr: 1506678	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  10-40 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina

THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder with dysthymic disorder ("PTSD").  

2.  Entitlement to a total disability rating based on individual unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1959 to November 1966.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

This claim was previously before the Board in February 2014, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include obtaining a new medical examination.  The requested development has been completed by the RO and with no further action necessary to comply with the Board's remand directives; the case is once again before the Board for appellate consideration of the issue on appeal.  Stegall v. West, 11 Vet. App. 268 (1998).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's PTSD is manifested by symptoms anxiety, sleep impairment, depressed mood, suspiciousness, panic attacks (weekly or less often), and mild memory loss.

2.  The evidence has not demonstrated that that the Veteran's service-connected disability has caused him to become unable to obtain and maintain substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 30 percent for PTSD have not been met.  38 U.S.C.A. § 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).  

2.  The criteria for a grant of TDIU have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159, 3.340, 3.341, 4.1-4.14, 4.15, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by comparing a Veteran's present symptomatology with the criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of the two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). 

Where entitlement to compensation has already been established and an increase in disability rating is at issue, the present level of the Veteran's current disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Board notes that the Veteran is appealing the initial assignment of a disability rating, and as such, the severity of the disability is to be considered during the entire period from the initial assignment of the evaluation to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Board has reviewed all evidence of record, as required; however, the more critical evidence consists of the evidence generated during the appeal period.  The Board is required to not only to evaluate the medical evidence of record since the filing of the claim for an increased rating but also consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  



PTSD 

The Veteran asserts entitlement to an increased evaluation for his service connected disability of PTSD.  The Veteran is currently evaluated as 30 percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411(2014).  After a careful review of the evidence the evidence of record, the Board has determined that an increased rating is not warranted.  

Under this diagnostic code, a 30 percent evaluation is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational task (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id. 

Under the 9411 diagnostic code, a 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent disability evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.

The classification outlined in the portion of VA's Schedule for Rating Disabilities that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition, of the American Psychiatric Association (DSM-V).  38 C.F.R. § 4.130 (2014). 

The DSM-IV (which was in effect during most of the appeal period) contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  GAF scores included in the record are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  The DSM-V contemplates that the GAF scale will be used to gauge a person's level of functioning at the time of the evaluation (i.e., the current period) because ratings of current functioning will generally reflect the need for treatment or care.  The Board notes that while GAF scores are probative of the Veteran's level of impairment, they are not to be viewed outside the context of the entire record.  Therefore, they will not be relied upon as the sole basis for an increased disability evaluation.

With regard to the use of the phrase "such as" in 38 C.F.R. § 4.130, ratings are assigned according to the manifestations of particular symptoms.  However, the use of the phrase "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-V.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran does not meet the criteria for an increased evaluation for his service connected PTSD with dysthymic disorder.  See Fenderson, 12 Vet. App. 119.  

An increased rating is not warranted because the competent evidence of record does not demonstrate that the Veteran's symptoms have worsened and his current disability picture does not more closely approximate a 50 percent evaluation.  The Board acknowledges the Veteran's statements that he believes his condition has worsened and that his PTSD warrants a higher evaluation because has impaired judgment and difficulty establishing and maintaining effective work and social relationships.  This is evidenced by the fact that he has been married twice, does not socialize as much as he used to and has not worked since 1996.  As will be discussed below, the evidence of record to include VA examinations and his mental health treatment notes does not support this contention.  The examiners in August 2009 and July 2014 reported that the Veteran has effective relationships with family and friends, goes to church, and speaks and communicates regularly with his daughter, stepchildren and grandchildren.  The Veteran denied any severe mood swings, suicidal or homicidal ideations.  

The Veteran was service connected for PTSD in an August 2009 rating decision with an effective date of August 2008.  The Veteran was granted service connection based upon a stressor of being in a motor vehicle accident in 1963 and being under enemy fire while in Vietnam.  The Veteran also reported witnessing serious injury and death to numerous fellow soldiers.  

The Veteran underwent a VA mental health examination in August 2009.  He told the examiner that he took medication for his depressive disorder and visited a counselor every 2-3 months.  The Veteran had been married twice.  The first time was in 1974, and that lasted up to 7 years.  The Veteran stated he divorced his first wife due to infidelity.  The Veteran has a daughter from his first marriage that he sees regularly.  The Veteran remarried in 1990 and is still married to his second wife.  He has two stepchildren from this marriage and raises a foster child with his wife.  He visits with his stepchildren and foster child often and is very close to them.  The Veteran has seven step-grandchildren.  

The Veteran stated that he used to participate in some activities like bowling, but he has had stop because of the physical pain.  He goes to church occasionally.  In the 70's and 80's he used to go out more often but now he claims that he does not socialize that much.  The Veteran denied a history of suicide attempts or a history of violence.  

The Veteran's employment history shows that he worked from 1968 to 1989 as a correctional specialist and then worked at a jail in Roxboro, N.C. for five years.  He retired in 1996 due to back and knee pain as well as other physical limitations.  

At the examination in August 2009, the Veteran appeared clean and casually dressed.  Speech was unremarkable and clear.  The Veteran was cooperative and friendly with a constricted affect.  His mood was anxious and depressed.  He was easily distracted and he told the examiner that he often forgot people's names and could go to the store and forget what he was supposed to purchase.  The examiner noted that he was oriented to time, place and person and that this thought process was unremarkable.  

The examiner noted that he had obsessive/ritualistic behavior, but no delusions, hallucinations, or inappropriate behavior.  The Veteran had appropriate judgment and was of average intelligence.  He had a problem with sleep impairment and panic attacks.  The panic attacks occurred about once a week on average, and lasted only a few minutes.  The Veteran said that he thought of suicide but had no actual plan of action.  The extent of the Veteran's impulse control was good and remote memory was normal, but recent and immediate memory showed mild impairment.  The Veteran's diagnosis of PTSD with dysthymic disorder was continued with a GAF score of 59.  

The Veteran underwent another VA mental health examination in July 2014.  At this examination the Veteran's diagnosis of PTSD with dysthymic disorder was changed to PTSD.  The examiner noted that while the Veteran was previously diagnosed with dysthymic disorder, the current diagnostic criteria for PTSD (changed from DSM-IV-TR to DSM-V) includes "persistent negative emotional state," and his depressive symptoms seem most focused on areas related to his past trauma.  As such, while the symptoms remain, they are better categorized as a part of his PTSD.  

The examiner noted that during the interview he continued to report symptoms consistent with PTSD, as defined by the DSM-V, including intrusion symptoms (e.g. recurrent and intrusive distressing memories of the events), avoidance symptoms (e.g. avoiding memories, thoughts, and identifiable cues of his traumatic experiences), negative alterations in cognitions and mood (e.g. persistent negative emotions and negative beliefs about the world), as well as marked alterations in arousal and reactivity (e.g. hypervigilance, difficulty sleeping, and problems with concentration).  Some of the Veteran's symptoms have been exacerbated by his ongoing medical conditions in that his physical inability to engage in many of the activities he enjoys (e.g. travel, bowling, fishing, and going to baseball games) has resulted in an exacerbated negative emotional state centrally focusing on topics related to his past traumas including the military, politics, mistreated veterans, etc.  

It was noted that while this examiner used the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-V), in arriving at any mental disorder diagnosis discussed in this exam report, it was the examiner's opinion that the Veteran would also meet criteria for the identified mental health condition (PTSD) under the classification system of the DSM-IV-TR.  

The Veteran's psychiatric symptoms were categorized as mild to moderate at this examination, and he was generally functioning quite well and had some meaningful interpersonal relationships.  For example, he described having a good relationship with his family-of-origin to include sisters, nieces, nephews, and cousins; he is mildly socially active (albeit less than previously, largely due to medical issues) in that he attends church weekly and interacts with acquaintances and a few friends; he identified some leisure activities he enjoys; and he has a good relationship with his wife, daughter, stepchildren, and step-grandchildren.  Meaning that he sees them or speaks with them regularly.  However, the Veteran did describe ongoing mental health symptoms, which impact the quality of his social and occupational functioning, and he has more recently become more withdrawn from social activity due to a reported increase in his desire to isolate himself from other people.  However, it also appears (as noted in the August 2009 VA mental health examination report) that much of the reason for his increased withdrawal is secondary to physical health issues and limited mobility.  For example, he informed the examiner he was traveling to see family in Washington, D.C. as frequently as 3-4 times a month before his health deteriorated, he enjoyed bowling, and he enjoyed attending baseball games. 

Further, the Veteran told the examiner that he has not been particularly social lately because he is not physically well.  He goes to dinner "every other Sunday" at his sister-in-law's house.  He used to love to go to baseball games and bowl but he can no longer do that because of his back, knee, and hip pain.  He described having
"associates" who come by the house "from time to time;" including two guys who come by 1-2 times a month.  He has a few other friends from Washington, D.C., but some of those friends have died.  He denied having any particularly close friends since his closest friend died 6 months ago.  The Veteran stated he does attend church every Sunday with his wife.  He described having some acquaintances at church, but he is not particularly social with the church members.  His  pastor will come by his house approximately once a month for dinner.  Regarding leisure activities, the Veteran stated he loves to watch television, mostly sports, including football.  He tries not to watch "war movies and all that - I'm tired of killing...."  He also enjoys playing with his grandchildren and spending time with his children.  The Veteran also reported having a "pretty large yard" which he enjoys cutting.  
The Veteran is currently married to his second wife and described the relationship as being good and they get along fine.  He has a daughter that he speaks to on the phone 6-7 times per month, but sees less often because she lives in Virginia.  He stated that he as a good relationship with his daughter, as well as his stepchildren that he sees about every day.  

The Veteran provided a written statement to the examiner, which was authored on August 9, 2009.  This examiner was found it unclear if the previous examiner viewed this statement.  However, the examiner in 2014 noted that there were many inconsistent statements on this report that were different that those outlined in the August 2009 examinations.  For example, the Veteran claims "frequent auditory and visual illusions and hallucinations..." which were not supported by the August 2009 VA examination report.  In addition, he reported, "whenever I have to get into a car, I get nervous and fearful," but there are records to indicate that for at least 12 months he was working in prisoner transport - thus suggesting this symptom was not as debilitating as suggested.  

As evidence to support his claim, the Veteran submitted treatment notes from his mental health counselor, L.G., a masters-level psychologist.  These treatment notes are from July 2008 to August 2008.  The examiner reviewed L.G.'s records and made the following comments.  The examiner noted that L.G.'s treatment notes do not indicate that any psychological testing or validated structured interview was conducted to determine a PTSD diagnosis.  Furthermore, it is noted that L.G. is a masters level clinician (not a psychiatrist as claimed in the Veteran's September 2009 notice of disagreement) and according to VBA guidelines, an initial PTSD evaluation should be conducted by either a PhD or MD mental health provider to determine any DSM-IV-TR diagnoses.  

It is also noted that L.G. has a GAF of 36 reported for the Veteran.  A GAF of 36 is suggestive of someone whom has difficulty with reality testing or difficulty communicating with other people and has major impairments in most areas of life.  The Veteran did not describe a level of impairment even remotely suggestive of a 36 GAF during the current clinical interview.  Lastly, L.G. indicated that the
Veteran is "permanently and totally disabled."  However, per the Veteran's report, he worked at the same job for over 20 years and has held gainful employment since that time.  The Veteran primarily left his most recent position due to physical illness, injury, and related pain/discomfort.  There does not appear to be any evidence of problems in an occupational setting, and none were specifically highlighted by L.G. in her evaluation report.  Moreover, some of his described symptoms appear inconsistent with his chosen profession (e.g. feeling "uncomfortable in crowds...cannot bear to have anyone behind him...") while working as a correctional specialist.  

During his examination, the Veteran stated he was having sessions with L.G. about once every two months for nearly three years... and he stopped going because he did not believe that she was doing anything for him.  The Veteran claims that she kept asking him the same questions and he told her that he could no longer afford her services.  The Veteran stated that he had not received any mental health treatment since his last session with L.G. more than one year prior to this examination.  However, upon additional questioning, he stated his primary care doctor would occasionally give him "something for nerves or whatnot."  It was unclear to the examiner if this was the prescription for Amitriptyline.  The Veteran estimated it had been a couple of months since he last took "nerve medicine," and he could not recall the name of any of his previously prescribed psychiatric medications.  He does take "pain pills" daily to help him sleep.  The Veteran estimated he is on 15 to 16 different medications for various ailments unrelated to his mental health.  

At this examination, the Veteran stated that he thought his overall mental health picture had worsened to include difficulty driving on the interstates, nervousness, cold sweats, and sleep impairments.  He also noted that his mind wanders from time to time and that he had difficulty concentrating.  He still prefers to stay alone and his nightmares have subsided during the previous last six months. 

The Veteran submitted a notice of disagreement (NOD) in September 2009.  He claims that he should be receiving a higher rating based on his therapists' diagnosis that his PTSD is causing major impairment to the Veteran and that he has a GAF score of 36.  However, the examiner on July 2014 discusses L.G.'s finding and noted that the evidence of record does not support her findings.  The Board finds the statements from L.G. not to be as probative as the two VA examiners.  

First, the Veteran's own statements regarding his current condition do not support a L.G.'s diagnosis that the Veteran's PTSD symptoms caused a major impairment to any part of his life.  L.G. states that the Veteran's symptoms have interfered with his productivity and reliability at jobs.  However, the evidence of record states that the Veteran had a long career as a police officer and retired successfully.  If there was any medical condition that affected his work, it is clear from the other evidence of record that it was physical and not psychiatric.  L.G. also states that he has isolating behaviors, and feelings of estrangement that have severely compromised his ability initiate and sustain social relationships.  The Veteran stated that he has visits friends in Washington, D.C. on occasion, when is up for travelling.  He has been married to his second wife since 1990.  He has his pastor over for dinner once a month and has dinner with his sister in law on regular intervals.  He had close relationships with his father-in-law and brother-in-law before they both died.  Lastly, L.G. found him to be permanently and totally diablabled and unemployable.  The evidence of record does not support his conclusion.  The Veteran is still very independent.  He maintains his affairs; he has relationships with his family.  He was forced to retire due to physical ailments and not his PTSD symptoms according the record.  Thus, the Board finds the VA examinations to be more probative than L.G. because they are more in line with the symptoms actually reported by the Veteran and the evidence of record.  

In order for the Veteran to receive a higher rating of 50 percent, it would have to be shown that he has occupational and social impairment with reduced reliability.  This has not been shown in either of the Veteran's VA examinations or any of the Veteran's lay statements.  He does not have a flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week.  Matter of fact, the Veteran reported that he only has panic attacks no more than once per week and they only last for a few minutes.  Further, there is no evidence of difficulty in understanding complex commands; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  The Veteran was able to communicate with both of his examiners effectively.  The Veteran was able to make a determination that he no longer was getting any benefit from his current mental health provider and stopped attending appointments.  The Veteran was aware that he was on several different medications for various physical ailments.  Lastly, and most importantly, the Veteran has no difficulty in establishing and maintaining effective work and social relationships.  The Veteran had a long career with the police department, and worked in North Carolina for several years after his retirement.  Further, the Veteran reported that he stopped working after five years with a jail because of physical ailments and not due to his PTSD symptoms.  Additionally, the Veteran has great relationships with his family.  He has been married to his second wife for 25 years.  He has stepchildren and step-grandchildren with whom he socializes with, cares for and communicates with on a regular basis.  He has recently lost many friends and family members to death that has saddened him, but does not reflect an inability to establish effective relationships.  In fact, it shows the opposite, that the Veteran had been able to maintain successful, close relationships until those individuals died.  Further, the Veteran reported that he travels to visit family, including his daughter, and friends that still reside in the area.  The only criterion that the Veteran does have from the 50 percent evaluation is mild impairment of short-term memory.  The Veteran reports that he sometimes forgets why he goes to the store and that his short term to intermediate memory is not as good as it used to be.   

The Veteran also submitted a letter in support of his claim in August 2009.  The Board has reviewed this letter and finds that the statements made by the Veteran regarding his PTSD symptoms are not supported by his two VA examinations.  He did not discuss any angry outburst, symptoms of anhedonia, or estrangement or detachment from others that he describes in his letter.  He claims that he has nightmares up to five times per week, but during his examination he stated that he had not nightmares for 6 months prior and the last one was regarding his brother in law that had recently passed away.  The Veteran claims he has severe sleep disturbance, but he told the examiner that he gets up frequently to use the restroom during the night and his CPAP machine for sleep apnea is helping him sleep through night.  He states that he is hyper vigilant and has to patrol his property at night.  However, the evidence of record states the Veteran has a bad back, bad hips and bad knees and that his wife has discouraged him from cutting the grass any longer because of his back.  The idea that the Veteran is patrolling his property at night, that he himself has described as quite large, is difficult to support by the evidence of record.  The Veteran closes the letter by stating that he hears noises and hallucinates, but at neither one of his examinations does the Veteran report hearing things or report that he has hallucinations.  The Board finds that the statements made in this letter does not accurately describe the Veteran's disability picture.  At the very least, these statements are contradicted by the Veteran's own statements made to VA examiners, calling into question the reliability of any of this information.  As such, it is afforded less probative value than the VA examination reports.  This leads the Board to conclude that the Veteran's overall disability picture continues to approximate more closely that contemplated by a 30 percent evaluation.  

Under such circumstances, the Board finds that the preponderance of the evidence is against the Veteran's claim for an increased rating.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

Additional Considerations 

The Board acknowledges the Veteran's contentions that his service-connected PTSD warrants an evaluation greater than that assigned herein.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.130 with respect to determining the severity of his service-connected anxiety.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also 38 C.F.R. § 3.159(a)(1) and (2) (2014).

The discussion in the analysis section above reflects the notion that the symptoms and effects of the Veteran's PTSD, namely panic attacks, depressed mood, and chronic sleep impairment are fully contemplated by the applicable rating criteria in the VA Rating Schedule.  Therefore, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  See 38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008).

TDIU 

The Veteran seeks a total disability evaluation based upon his service-connected disability.  All veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  Total disability will be considered to exist when there is presented any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340. 

If the schedular rating is less than total, a total disability evaluation can be based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16.  Nevertheless, it is the established policy of VA that all Veterans who are individually unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  In other words, even where the percentage requirements are not met, entitlement to TDIU on an extraschedular basis may be granted in exceptional cases where the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities.  38 C.F.R. § 4.16(b). 

If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341.  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability, and to the effects of combinations of disability.  38 C.F.R. § 4.15.  

38 C.F.R. § 4.16 does not require a finding that the schedular ratings are inadequate to compensate for the average impairments in earning capacity caused by particular disabilities, but requires only a finding that the service-connected disabilities render a particular Veteran unemployable.  VAOPGCPREC 6-96 (August 16, 1996).  

In this case, the Veteran is service-connected for PTSD, evaluated at 30 percent disabling since August 2008, and it is his only service-connected disability.  This evaluation falls short of the threshold needed for a schedular evaluation under 38 C.F.R. § 4.16 (2014).  Accordingly, a scheduler grant of TDIU is not warranted and the only question for the Board is whether TDIU is warranted on an extraschedular basis.  

It is recognized that the Board may not assign an extraschedular rating in the first instance.  Bowling v. Principi, 15 Vet. App. 1, 9-10 (2001).  Where there is plausible evidence that a claimant seeking extraschedular TDIU is unable to secure or follow a substantially gainful occupation and there is no affirmative evidence to the contrary, the Board is required to remand the claim for referral to the appropriate first line authority to consider entitlement on an extraschedular basis.  Bowling v. Principi, 15 Vet. App. 1, 9-10 (2001). 

Thus, the Board will adjudicate whether the evidence sufficiently shows that the Veteran is nonetheless "unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities," so as to warrant referral to the Director of Compensation Service for an extraschedular TDIU rating under § 4.16(b).  

A review of the record shows that the Veteran graduated high school and did not go to college.  The Veteran is currently unemployed.  The fact that the Veteran is unemployed is not enough.  The question is whether his service-connected disorders without regard to his nonservice-connected disorders or advancing age made him incapable of performing the acts required by employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The record reflects that the Veteran's primary employment was a police officer, and he retired in 1989, having held this job for more than 20 years.  Afterwards, he moved to North Carolina and began working for the sheriff's department for about 7 years.  He had to work there because his knees and back got so bad and he was breaking out in a bad rash.  He left this position in 1996 and has not worked since.  

On the Veteran's application for TDIU, he noted that he could not work due to his "nervous condition."  As such, he was afforded an examination in July 2014.  At this examination, the examiner stated the Veteran worked without impairment from psychiatric symptoms, despite having a career which likely exposed him to many of the things that most upset him, and it appears he only retired because of an increase in physical health problems.  Similarly, the Veteran's current mental health symptoms would not wholly prevent him from establishing and maintaining gainful employment.  However, it is likely that his symptoms would result in decreased work efficiency and ability to perform occupational tasks during periods of significant stress; although, those symptoms would likely be manageable with appropriate psychiatric treatment.  

Further, the examiner noted that the Veteran's occasional difficulty sleeping would result in fatigue and difficulty concentrating.  His increased preference to isolate/withdraw would likely result in increased irritability and difficulty with coworkers/supervisors if engaged in a work environment.  His self-described anxiety could limit his work tasks to those that do not include driving on highways or other situations in which he feels closed in (e.g. he may not continue to perform well in a jail setting).  Based on this assessment, the examiner noted that if the Veteran were medically cleared for work, he would likely function most effectively in environments that allow for independent work, flexibility, and limited interaction with other people.  The Board finds this assessment to be supported by the record, as noted above.  Further, based on the Veteran's employment history and his education it would be possible for the Veteran to find this type of work; i.e. operating in an independent environment, with some flexibility and limited interaction.  The record does note that the Veteran has not sought employment since leaving his position in 1996.  

The central inquiry in determining whether a Veteran is entitled to a TDIU rating is whether that Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The Board further notes that the Board may not reject a Veteran's claim without producing evidence, as distinguished from mere conjecture, that the Veteran can perform work that would produce sufficient income to be other than marginal.  Beaty, 6 Vet. App. at 537.  In this case, however, the Veteran's education and training reflects he has the background to obtain alternative types of employment and his own work history shows that he is only limited by his physical limitations, primarily his back and knees for his, which are not service connected.  In other words, there is affirmative evidence that the Veteran could find independent work if he should choose to, but there is no evidence of record that the Veteran is currently seeking employment.  See Bowling, 15 Vet. App. at 8-9. 

Accordingly, the preponderance of the evidence is against a finding that the Veteran's service-connected disability, alone, precludes his participation in all forms of employment, and therefore referral for extraschedular consideration is not warranted and entitlement to TDIU is denied.  Bowling, 15 Vet. App. at 10.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not for application in resolution of this appeal.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duty to Notify and Assist 

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112   (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  There has been no allegation of such error in this case.
  
In any event, VA provided the Veteran notice letters in September 2008, November 2008, January 2009, August 2010 and March 2014 that fully addressed all notice elements.  These letters informed the Veteran of what evidence was required to substantiate his underlying claim, and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.
  
In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.
  
VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014).
  
Service treatment records are associated with claims file.  All post-service VA and private treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2012); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002). 
  
As noted above, the instant claim was most recently remanded in February 2014 for additional development, specifically obtaining a new VA medical opinion and readjudicating the claim.  The Veteran was provided a VA examination in July 2014, which is adequate for the purposes of determining the current severity of the Veteran's disability as it involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran with supporting rationale.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The claim was then readjudicated by a September 2014 supplemental statement of the case.  There has been substantial compliance with the Board's previous remand, and adjudication of the instant claim may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).
  
In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

Entitlement to an initial evaluation in excess of 30 percent for PTSD is denied.  

A total disability rating for compensation on the basis of individual unemployability is denied.



____________________________________________
R. FEINBERG
 Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


